DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/08/2021 has been entered.
 
Response to Amendments
Applicant's amendments filed 9/08/2021 to claims 46, 56, 62, and 65 have been entered. Claims 1-45 are canceled. Claims 46-66 remain pending, of which claims 46-49, 61, 62, and 66 are being considered on their merits. Claims 50-60, 63, and 64 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 46-48 and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pham et al. (US 2014/0154233; Reference A) as evidenced by Law et al. (Current Opinion in Structural Biology (2013), 23, 836–841).
Pham teaches a blood-derived product (e.g. plasma-pooled cryoprecipitate) comprising Factor II (i.e. prothrombin, a species of clotting factor) and that has been depleted of plasminogen and tissue plasminogen activator (tPA) by affinity column purification, wherein the product comprises tri-sodium citrate buffer, fibrinogen, and epsilon-amino caproic acid (a species of plasmin and plasminogen inhibitor as evidenced by Law at p839, 1st paragraph in the left column) (Example 1 & Fig. 3) anticipating claims 46 and the embodiment of plasminogen-deficient for claim 46, the embodiment of plasma cryoprecipitate for claim 47, embodiment of buffered solutions for the carrier, excipient, additive, diluent, and adjuvant for claim 48, and the embodiment of epsilon-amino caproic acid for claim 62. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 46-49, 61, 62, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2014/0154233; Reference A) in view of Nur et al. (US 2010/0203033) and as evidenced by Law et al. (Current Opinion in Structural Biology (2013), 23, 836–841; Reference U) 
The teachings of Pham and Law are relied upon as set forth above in rejecting claims 46-48 and 62 as anticipated under 35 U.S.C. § 102(a)(1).

Pham further teaches formulating the composition comprising fibrinogen and reduced levels of plasminogen and tPA isolated from blood as a fibrin glue, which is advantageous as plasminogen and tPA in the composition would be expected to digest the fibrin clot formed by the fibrin glue upon topical application (¶0039; ¶0163), reading on claims 49 and 66. Pham teaches that fibrin glue has diverse applications in medicine such as would closure and wound healing (¶0164), reading on claims 49 and 66
Nur teaches fibrin glue is typically a blood product comprising fibrin glues are fibrinogen, thrombin, Factor VIII, Factor XIII, fibronectin, vitronectin and von Willebrand factor (vWF), and is typically formed by the enzymatic reaction between fibrinogen, thrombin, and Factor XIII (¶0002-0004), reading on claim 49. Nur teaches that fibrin glue is advantageous as a surgical sealant (¶0004), reading on claims 49 and 66. The Nur ‘033 pre-grant publication teaches fibrin glue kits comprising fibrinogen and thrombin packaged separately (¶0016-0018), reading on claim 49, 61.
Regarding claims 49 and 61, it would have been obvious before the invention was filed to further add the separately packaged thrombin of Nur to the blood-derived product of Pham comprising fibrinogen. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Pham and Nur are directed towards blood products. The skilled artisan would have been motivated to do 
Regarding claims 49 and 66, it would have been obvious before the invention was filed to further formulate the fibrinogen composition of Pham having reduced levels of plasminogen and tPA into topical fibrin glue in view of the additional teachings of Pham and Nur. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Pham expressly considers such a modification and because both Pham and Nur are directed towards blood products. The skilled artisan would have been motivated to do so because Pham teaches that the reduced plasminogen and tPA in the composition would improve upon the properties of the fibrin glue formulation by reducing digestion of the fibrin clot formed by the fibrin glue upon topical application.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Affidavit/Declaration
The declaration under 37 CFR 1.132 filed 9/08/2021 is insufficient to overcome the rejection of claims 46-48 and 62 under 35 U.S.C. § 102 based upon Pham as evidenced by Law, and claims 46-49, 61, 62, and 66 under 35 U.S.C. § 103 based upon Pham in view of Nur and as evidenced by law as set forth in the last Office action for the reasons given below.
As a starting point, the declaration under 37 CFR 1.132 is not persuasive to overcome the modified anticipation rejection under 35 U.S.C. § 102 of claims 46-48 and .
First, the Declaration only appears to include statements which amount to an affirmation that the claimed subject matter functions as it was intended to function.  This is not relevant to the issue of nonobviousness of the claimed subject matter and provides no objective evidence thereof.  See MPEP § 716.
Second, the Declaration refers only to the system described in the above referenced application and not to the individual claims of the application. Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716. Particularly, the Declaration relies upon unclaimed features with respect to Factor II concentration that fails to differentiate the claimed composition over Pham; although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s arguments on pages 9-25 of the reply have been fully considered, but not found persuasive of error for the reasons given below. Any reference to the instant Declaration is fully addressed above.

On pages 12-14 of the reply, Applicant alleges that Pham does not teach Factor II as instantly claimed. This is not found persuasive in view of the additionally cited teachings to Pham set forth above, clearly laying out that Factor II is present in Pham’s composition. Applicant’s arguments over “negligible” quantities of Factor II is not found persuasive as Applicant is relying on unclaimed features; at this time, independent claim 46 does not require any particular concentration of Factor II. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments on pages 14-16 and again on pages 205 of the reply are noted, but not found persuasive of error. Applicant’s arguments are directed towards how Pham makes their composition, but the present Applicant is claiming a composition of matter and the claims do not recite any product-by-process claims that might otherwise make the methods of Pham germane to considerations of anticipation of obviousness at this time. Applicant’s arguments are confusing to the extent it is not clear what error, if any, Applicant is attempting to allege over the composition taught by Pham.
 In response to applicant's argument that the references fail to show certain features of applicant’s invention on page 19 of the reply, Applicant’s arguments are not 

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
 
/Sean C. Barron/Primary Examiner, Art Unit 1653